DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 13, 14, Chari et al US 8,145,208 teaches air to ground cellular communication network terrestrial base station having multidimensional sectors with alternate radio frequency polarization; Herring US 6,211,823 teaches left-hand circular polarized antenna for use with GPS system; Wakabayashi US 8,089,403 teaches mobile terminal; Monte at al US 9,520,637 teaches agile diverse polarization multi-frequency band antenna feed with rotatable integrated distributed transceivers; Shirinfar et al US 9,923,712 teaches wireless receiver with axial ratio and cross-polarization calibration. However, the teaching of the prior art either combined or alone fails to teach computing a real time adjustment of the polarization's axial ratio which, if applied to the receiving segment antenna, will change the receiving segment antenna's polarization behavior parameter from said 20current polarization behavior parameter to said stored polarization behavior parameter, and feeding said real time adjustment to said receiving segment antenna.
Dependent claims 2-12 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649